 UNITED STATES DISTRICT COURT                                         EASTERN DISTRICT OF TEXAS


SAMAD SEFIANE,                                           §
                                                         §
                  Petitioner,                            §
                                                         §
versus                                                   §     CIVIL ACTION NO. 1:19-CV-90
                                                         §
SHERIFF, JEFFERSON COUNTY,                               §
                                                         §
                  Respondent.                            §

                              MEMORANDUM OPINION AND ORDER

         Petitioner, Samad Sefiane, an inmate currently confined at the Holiday Unit with the Texas

Department of Criminal Justice, Correctional Institutions Division, proceeding pro se, filed this

petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254.1

         The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The Magistrate Judge recommends the petition be dismissed for failure to exhaust state court

remedies.

         The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record, and pleadings. No

Objections to the Report and Recommendation have been filed to date.




1
         The petition was filed on a form application for writ of habeas corpus pursuant to 28 U.S.C. § 2241.
         Petitioner, however, indicates he is challenging a conviction imposed on May 2, 2018 for assault on a family
         member for which he received a twenty-year sentence. Original Petition, pg. 1 (Dkt. #1). Petitioner also
         indicates he wishes to file a petition under 28 U.S.C. § 2254. Id., pg. 3.
                                              ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are

correct, and the report of the Magistrate Judge is ADOPTED. The court will enter a Final

Judgment in accordance with the recommendations of the Magistrate Judge.

       Furthermore, the Court is of the opinion petitioner is not entitled to a certificate of

appealability. An appeal from a judgment denying post-conviction collateral relief may not

proceed unless a judge issues a certificate of appealability. See 28 U.S.C. § 2253. The standard

for a certificate of appealability requires the petitioner to make a substantial showing of the denial

of a federal constitutional right. See Slack v. McDaniel, 529 U.S. 473, 483-84 (2000); Elizalde

v. Dretke, 362 F.3d 323, 328 (5th Cir. 2004). To make a substantial showing, the petitioner need

not establish that he would prevail on the merits. Rather, he must demonstrate that the issues are

subject to debate among jurists of reason, that a court could resolve the issues in a different

manner, or that the questions presented are worthy of encouragement to proceed further. See

Slack, 529 U.S. at 483-84. Any doubt regarding whether to grant a certificate of appealability

should be resolved in favor of the petitioner, and the severity of the penalty may be considered in

making this determination. See Miller v. Johnson, 200 F.3d 274, 280-81 (5th Cir.), cert. denied,

531 U.S. 849 (2000).

       In this case, petitioner has not shown that any of the issues would be subject to debate

among jurists of reason. The questions presented are not worthy of encouragement to proceed




                                                  2
further. Therefore, the petitioner has failed to make a sufficient showing to merit the issuance of

certificate of appealability. Accordingly, a certificate of appealability will not be issued.


         SIGNED at Beaumont, Texas, this 16th day of October, 2019.




                                            ________________________________________
                                                        MARCIA A. CRONE
                                                 UNITED STATES DISTRICT JUDGE




                                                 3
